Title: From James Madison to the Senate, 21 March 1816
From: Madison, James
To: Senate


                    
                        
                            March 21st. 1816.
                        
                    
                    I nominate,
                    Emanuel Wambersie of Georgia, to be consul at Ostend, in the Low Countries.
                    Henry Wilson, of Maryland, to be consul at L’Orient in France.
                    
                        
                            James Madison
                        
                    
                